﻿We in Belize are keenly aware of the essential role the United Nations plays in advancing the cause of freedom, peace and justice throughout the world. Our struggle for political independence was rooted in our peoples' desire to be free, but it was nurtured and strengthened right here, in the corridors of the United Nations, by the overwhelming support we received from the international community.
It is not surprising, then, that the Constitution of Belize affirms principles of universality - principles that acknowledge the supremacy of God, faith in human rights and fundamental freedoms, and the dignity of the human person. Such principles translate into respect for the sovereignty of other nations, the right to self-determination of peoples, and non-interference in the internal affairs of other countries. We take this opportunity to congratulate the President on his appointment to that high office. The world community looks to him - an accomplished son of Africa - with great expectancy and hope. We express to the Secretary-General, Mr. Javier Perez de Cuellar  our deep appreciation and recognition of his tireless efforts in promoting peace and the noble objectives of our Organization.
This year, the forty-fourth session of the General Assembly opened in a spirit of optimism. The present atmosphere is one of reduced international tension. The ideological forces that have polarized the world for half a century are diminishing. We see a universal movement of people - people everywhere - in search of freedom and democratic participation.
It is a time of momentous change and transformation. There is a growing recognition of the imperative to manage the world's resources in the interests of the global family. While all this is taking place, issues like environmental degradation, acquired immunodeficiency syndrome (ANDS) and drug abuse have joined the scourge of poverty as priority issues on the international agenda - doing so in ways that underline how interdependent nations and people have become. The achievements in the political sphere are in stark contrast to persistent economic problems facing many developing com tries. In the Latin American and Caribbean region, the massive debt problem, flight of capital, decline in trade and investment, and the growing disparity between the rich and the poor have resulted in many countries suffering reverses in the decade of the 19803.
Reducing poverty and revitalizing growth is the challenge of our time. As we begin the new decade, the task ahead is clear. The development agenda for the 1990s must be to harness growth and use resources creatively to improve the quality of life of all our people. If we are to achieve a high quality of growth and development, our Governments must make better use of the resources. This calls for sound public financial and fiscal responsibility. We must find better ways for public expenditure to complement and spur private production, not displace it and we must provide the essential social infrastructure in education, health and housing to benefit the many, not divert scarce resources to luxuries for a select, privileged few. We must bring the informal workers into the regular economy and allow individual enterprise to flourish.
But this will not happen by itself. There is need for concerted action in a new dynamic partnership where people elect Governments and Governments empower people to solve their own problems and take control of their lives. For this to happen, we must launch a new era in education to equip our young people with the knowledge, skills and attitudes they require to take an active role in the development process.
Such pragmatic efforts at the national level will, however, be frustrated if the international economic environment is not conducive to development. While we in the developing countries must carry the primary responsibility for our future, the industrialized world has a vital part to play - not just in providing external resources and the transfer of technology, but also in ensuring that the developing countries have easy access to their markets. 
The time has come to address the pressing imbalances in the world economy. We have repeatedly acknowledged that peace and development are inextricably bound. Indeed  it is true saying that development is another name for peace, or, as others have put it, that economic freedom and political freedom are essential and inseparable considerations on the read to national prosperity. The one will not long survive without the other.
Because of this vital connection between politics and economics in ' Id of global interdependence, the special session of the United Nations devoted to international economic co-operation to be convened in April 1990 takes on added importance. Of special concern is the growing trend in the industrialized world toward protectionism. The economic integration of Europe poses new realities for many of our countries in Africa, the Caribbean and the Pacific - the ACP Group. Cur economies are open and vulnerable not only to the ravages of hurricanes but also to the man-made disasters resulting from arbitrary decisions in the boardrooms of the industrialized world which distort the levels of commodity prices.
Such vulnerability and fragility make it all the more imperative that we put our own houses in order. We have tried to do that in Belize. Working in accordance with the process of democratic choice, the people of Belize, in the second national elections since our independence eight years ago, decided to replace its Government after one term in office. Belizeans arrived at a consensus to take charge once again of their political, social and economic future in a compassionate and productive atmosphere in which Belizeans come first, l ensure this, they elected to government a majority of the candidates of the People's United Party, the political movement that with the support of the people and the backing of the international community led Belize to independence in 1981. 
Independence brought with it the promise of development, of more opportunity, peace and stability. Good government delivers and makes possible the attainment by the people of a better standard of living and a higher quality of life. The dynamics of development impel us to give highest priority to that assurance of human dignity - the creation of jobs.
My Government, therefore, continues to welcome investors from abroad who, with their capital, technology and access to new markets can join Belizeans in expanding trade and providing increased export earnings and economic activity. Those investors are our partners in development, who will participate with Belizeans in the mixed economy, assuring jobs at decent wages while at the same time benefiting from the climate of free and fair competition of a socially just market economy.
In accordance with the principle of the peaceful settlement of disputes, it is heartening to note the current constructive efforts now under way aimed at achieving the peace that has eluded our region for so long. The present political climate now renders the military option obsolete in resolving the embittered tensions that for ages have remained a major obstacle to international peace and security.
The community of nations has reiterated deserved recognition of the far-sighted and unfailing determination of the Contadora process in its conviction that the peoples of Central America wish to achieve peace, reconciliation, development  id justice without interference, in accordance with their own decisions and historical experience.
The recent signing of the historic Tela agreement between five Central American Presidents is the latest example of the region's commitment to fulfilling the undertakings assumed under the Eequipulas procedure in search of a firm and lasting peace. That joint plan for the voluntary demobilization, repatriation or relocation of the Nicaraguan resistance is hailed as a singular achievement of the Central American peace process, which seeks national reconciliation and democratization.
Belize maintains its commitment to peaceful coexistence and harmony with all our neighbours. Over the past year Belize and Guatemala have continued the negotiating process aimed at the conclusion of a possible draft of a comprehensive treaty to afford a just and lasting determination of the controversy. We stand ready to resume these discussions with a renewed spirit of goodwill,, without compromising the sovereignty, independence and territorial integrity of Belize.
The continued support of our sister Caribbean countries, the Commonwealth of Nations and the Non-Aligned Movement, as well as the solidarity and understanding of out Latin American neighbours, gives us confidence that the reality of our two sovereign nations living as good neighbours will find universal acceptance.
In a similar vein we applaud the announcement of the renewal of negotiations between the United Kingdom and Argentina over the Falkland Islands, recalling our own struggle, we exhort our Argentine friends to refrain from any action that might be prejudicial to the Interests of the Falklands or compromise their inalienable right to self-determination.
My Government continues to be seriously concerned at the erosion of the constitutional process and the denial to the people of Panama of their right freely to elect a Government of their choice. The decision of the military leadership to annul elections and subsequently impose a president of its own choosing as Head of State of Panama further isolates that country in the international community.
The friendship and co-operation between the peoples of Belize and Panama have a long history and it Is the wish of ray Government that this relationship should continue. We recall the solidarity demonstrated by Panama during Belize's struggle for independence and the pivotal role played by the late Panamian leader General Torrijos towards the achievement of Belizean independence.
We call on the current leadership in Panama to co-operate in national and regional efforts to establish the framework for a return to democracy and constitutional rule in Panama and to put in place mechanisms for early and fair elections.
The success of democracy is inevitable  as is now being proved in several parts of the world. We invite the leadership in Haiti to take certain steps on the path to democracy to demonstrate its commitment to early elections and transition to democratic rule and we ask all sectors of Haitian society to co-operate in this important process.
We now focus attention once more on the illicit traffic in narcotic drugs. The magnitude of this global problem, in addition to its economic and social consequences, has now become a major national security concern for many nations in our region. At home in Belize we are committed to launching a concerted drive to eradicate the drug problem and to join forces in regional and international actions to put an end to this menace to society.
While the cultivation and use of marijuana in Belize have abated considerably, we recognize a new danger stemming from the growing use of crack and cocaine, as well as the use of our territory as a trans-shipment point for illegal drugs. In the face of these problems my Government proposes to work in collaboration with friendly Governments at the interdiction level to eliminate this serious threat to our country. We also recognize that if the use of illegal drugs in our society is to be eliminated  the problem must be addressed as an education issue as well. We will therefore shortly be launching a major campaign using all available resources in our educational system to focus national attention on the inherent dangers associated with the use of illicit drugs. We also plan to establish a drug rehabilitation centre and welcome international support in this endeavour.
We wish to record our support for the related proposal of our sister Caribbean Community (CARICCK) State of Jamaica, which calls for the establishment of a multinational anti-drug task force within the United Nations system. This is a welcome opportunity for countries to pool their resources and intelligence capabilities against the well-organized, well-financed, and better-equipped drug cartels. And we can do so without infringing on the sovereignty of any nation.
Despite some progress and relaxation of political tensions in conflicts on the continent, the minority white racist Pretoria regime continues its intransigence, oppressing and exploiting the already dispossessed black majority in South Africa. The apartheid policy of this terrorist settler rule administration remains today as the glaring obstacle in the path of peace, stability and development in that region. Belize does not entertain notions that apartheid, as a crime against humanity, can be reformed. We insist on the total eradication of all vestiges of this system, which is an affront to any standard of human dignity. Belize continues to associate itself with those who are committed to keeping up the relentless pressure on South Africa until our brothers and sisters eventually triumph using all possible means in their just and legitimate struggle.
On Namibia, we trust that the Security Council will lend its full weight to ensuring that South Africa proceeds to disband all its paramilitary and commando units which still threaten the implementation of political progress towards Independence. Even at this late stage, the international community must remain vigilant to ensure that South Africa does not succeed in subverting the process towards democratic elections in Namibia.
Belize recognizes the urgency of achieving a just and comprehensive settlement of the Arab-Israeli conflict, the core of which is the question of Palestine. No just and lasting peace can be achieved in the Middle East until the legitimate rights of the Palestinian people are recognized, including their right to self-determination and a homeland, without compromising Israel's security. At a time when the Palestinian leadership under Chairman Yasser Arafat is offering important peace initiatives, my delegation looks forward to the early convening of the International Peace Conference on the Middle East under the auspices of the United Nations, with the participation of the Palestine Liberation Organization and all parties on an equal footing.
In the case of Lebanon, it is our hope that the current cease-fire will be respected by all the parties concerned and that Lebanon will be given the opportunity to recover from the destruction and violence which has occurred. All Lebanon wants is to be left alone so that it can find Lebanese solutions to Lebanese problems. Outside interference can only hinder this.
The global issue which today holds centre stage is the environment. In the coming decade, the world must deal much more effectively with problems resulting from the degradation of the environment acid rain, ocean pollution, nuclear and toxic waste, ozone depletion and climate change. Industrial countries account for over 75 per cent of carbon dioxide emissions, the main cause of global warming. Clearly, therefore, the major responsibility to reduce emissions rests there.
Belize has its own concerns our rain forests, our coral reef system and our flora and fauna are gifts of God which we have a duty to protect for generations of Belizeans yet unborn. We are committed to protecting Belize's natural resources and environment to maintain a harmonious ecological balance, but we must take a holistic approach to the environmental challenge. We must promote and protect the environmental qualities of life in the fullest sense by extending economic choice and opportunities, for poverty is the ultimate environmental degradation. A fundamental environmental task for the decade ahead is the promotion of sustainable agriculture to feed our people. We must meet the growing environmental challenge by expanding economic freedom. True and lasting economic development must necessarily include maintaining ecological balance.
Our societies in the third world are undergoing serious strains in the care of children and in guaranteeing women equal opportunities in education and employment. Our ability as a people to provide the values and ideals that will guide the next generation will determine the course of social realities in the twenty-first century. As a policy, the Government of Belize supports public and private initiatives in the promotion and defence of human rights, and particularly 
the rights of the child and of women. As soon as it is practicable, Belize will accede to and ratify the convention on the rights of the child and the Convention on the Elimination of All Forms of Discrimination against Women, end give practical effect to them by force of law.
All this requires action new. The future is now. We can promote political freedom if we also promote economic freedom. We can aim for a high quality of growth while at the same time providing for the equitable distribution of the fruits of growth. We can achieve greater productivity and expanded trade if we liberate the creative energies of out people and remove the barriers to an interdependent global economy. If we do act effectively together, we may be able to look back on this time as a turning point in building a more peaceful and just world - a new world, a far better world - one in which the eternal dignity of man is respected. 
